CAMPBELL, Acting Chief Judge.
Appellant, convicted of aggravated battery on a law enforcement officer, escape, battery on a law enforcement officer and resisting with violence, challenges his convictions and sentences. While we find no merit in appél-lant’s challenges to his convictions, we do find error in his sentencing and, accordingly, reverse and remand his sentences with instructions that appellant’s sentences be ordered to be served concurrently.
Appellant was sentenced to two consecutive habitual offender sentences for a single criminal episode. This is improper under Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, 513 U.S. 909, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994) and State v. Hill, 660 So.2d 1384 (Fla.1995).
Accordingly, we affirm appellant s convictions, but reverse his sentences and remand with instructions that his sentences be ordered to be served concurrently.
PATTERSON and FULMER, JJ., concur.